Response to Petition for Rehearing, by
Judge Miller —
Overruling petition.
In its petition for a rehearing the appellee relies upon the following clauses of the federal constitution in bar of the state’s right to exact the tax in question:
*7111. “The congress shall have power ... to regulate commerce with foreign nations and among the several states and with the Indian tribes” (Art, 1, sec. 8);
2. “No preference shall be given any regulation of commerce or revenue to the ports of one state over those of another; nor shall vessels bound to, or from, one state, be obliged to enter, clear, or pay duties in another ’ ’ (Art. 1, sec. 9);
3. “No state shall, without the consent of congress, lay any duty on tonnage” (Art. 1, sec. 10); and,
4. “No state shall make or enforce any laws which shall abridge the privileges or immunities of citizens of the United States; nor shall any state deprive any person of life, liberty, or property, without due process of law, nor deny to any person within its jurisdiction the equal protection of the laws.” (14th amendment).
We fully considered all of these constitutional provisions upon the original hearing. We have reconsidered them and find no reason to change our former ruling.
Petition for rehearing overruled.